 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks-Scanlon, Inc. and Local 1017, Lumber andSawmill Workers affiliated with Western Council,Lumber, Production & Industrial Workers. Case36-CA-3306November 16, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a charge filed on August 2, 1978, as amendedon September 26, 1978, by Local 1017, Lumber andSawmill Workers affiliated with Western Council,Lumber, Production & Industrial Workers, herein theUnion, and duly served on Brooks-Scanlon, Inc.,herein Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 19, issued a complaint and notice ofhearing on September 27, 1978, against Respondent,alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charges, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.The complaint alleges that on or about June 16,1978, Respondent unilaterally, and without prior no-tice to the Union, announced that it was closing thesawmill department at its Redmond, Oregon, facility;and that at all times since June 16, 1978, Respondenthas refused the Union's request that it meet and bar-gain concerning this decision. On October 19, 1978,Respondent filed its answer to the complaint denyingthe commission of any unfair labor practice.The parties executed a stipulation on January 30,1979, in which they agreed to certain facts, waived ahearing before an administrative law judge and theissuance of an administrative law judge's decision,and submitted the case to the National Labor Rela-tions Board for findings of fact, conclusions of law,and an order based upon a record consisting of thecharges, the complaint and notice of hearing, the an-swer, and the stipulation of facts.By order dated April 12, 1979, the Board approvedthe stipulation of the parties and ordered the proceed-ing transferred to the Board, granting permission andtime for the filing of briefs. Thereafter, the GeneralCounsel and Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Board makesthe following findings:I. BUSINESS OF THE EMPLOYERRespondent is an Oregon corporation, with itsprincipal place of business located at Bend, Oregon,engaged in the manufacture of lumber and plywood.It operates, as relevant herein, a sawmill in Bend anda plywood plant and sawmill in Redmond, Oregon.During the past 12 months, which period is represent-ative of all times material herein, Respondent hassold and shipped from its Redmond Division finishedgoods and products valued in excess of $50,000 di-rectly to customers located outside the State of Ore-gon.The parties stipulated, and we find, that Respon-dent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and we find that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.'11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local1017, Lumber and Sawmill Workers affiliated withWestern Council, Lumber, Production & IndustrialWorkers, is, and at all times material herein, has beena labor organization within the meaning of Section2(5) of the Act.11. THE UNFAIR LABOR PRACTICESA. The Stipulated FactsFor more than 10 years, the Union has been theexclusive representative of all employees employed byRespondent in the following appropriate unit:All production, maintenance, transportation,temporary and part-time employees at the Em-ployer's Redmond, Oregon, operation, excludingall office and clerical employees, guards, profes-sional and supervisory employees as defined bythe Act.The current collective-bargaining agreement betweenthe parties is effective from June 1, 1977, throughJune 1, 1980.Respondent concluded, at a time prior to June 16,1978,2 that it would not be economically feasible tocontinue its Redmond sawmill operation and, on thatdate, notified the Local Union Plant Committee of itsdecision. Respondent explained to the Union that theSiemons Mailing Serice, 122 NLRB 81 (1958).2 All dates herein are in 1978 unless otherwise indicated.246 NLRB No. 76476 BROOKS-SCANI.ON. INCsupply of pine timber available in the surroundingforests was not sufficient to support the continued op-eration of the sawmill. Although 55 employees werethen employed in the sawmill department, Respon-dent stated that it planned to eliminated only 26 posi-tions on August 11, the anticipated closing date. Re-spondent also advised the Union of its intention tonegotiate the effects of the shutdown upon those em-ployees whose jobs would be curtailed.Thereafter, the parties agreed to meet at Respon-dent's offices to discuss the matter further. Duringthis meeting, held on July 25, the Union requestedthat Respondent bargain concerning the decision toterminate its sawmill operation and that it maintainthe status quo pending the outcome of any bargain-ing. Respondent refused to do so. While concedingthat the sawmill operation was profitable, Respon-dent claimed that it would not be in its best economicinterest to continue this operation. The parties thenengaged in bargaining discussions as to the effects ofthe closure but were unable to reach any agreement.Respondent ultimately closed the sawmill depart-ment on August 11. Thereafter, it terminated 26 ofthe 55 employees who were working in that depart-ment. Of the 26 employees whose jobs were elimi-nated, 19 had sufficient seniority and qualifications totake jobs, and thus bump other unit employees, in theRedmond plywood department. It is undisputed thatthe decision to terminate the Redmond sawmill op-eration was based solely on economic considerations.3Furthermore, Respondent did not subcontract ortransfer to its Bend facility any of the work formerlyperformed by unit employees.B. Discussion and ConclusionBased on the facts to which the parties have stipu-lated, we find that Respondent was under no duty tobargain with the Union over the decision to close itsRedmond sawmill department.The stipulated facts disclose that on June 16, 1978,Respondent informed the Union of its intention toterminate this operation within the next 2 months. Inso doing, Respondent explained to the Union that theavailable supply of pine timber in the vicinity wouldnot be sufficient to support the continued operation ofthe Redmond sawmill. Factors cited by Respondentas creating the diminution of timber supply were theimpact of the activities of several conservationistgroups and the anticipated requirements of otherlumber-producing companies in the area. Respondentdecided that it would be unable to grow or purchaseAlthough counsel for the General Counsel has stipulated to the accuracyof this statement, he does not agree that it is relevant or material to thedetermination of this proceeding.enough suitable pine timber to supply the sawmill op-eration. While refusing to bargain concerning the de-cision to close its sawmill department, Respondentwas willing to, and indeed did, bargain over the ef-fects of the shutdown. Furthermore, it did not sub-contract or transfer any of the unit work affected bythe ultimate closing on August 11, 1978.We recognize that in past cases the Board has con-sistently found that an employer has an obligation tobargain about decisions involving subcontracting,plant removal, and partial closure.4The purpose ofthis requirement is to afford the union an opportunityto propose alternative measures which might alleviatethe need for the elimination of unit jobs.5If therewere any remote possibility that the union could in-fluence the final decision, we would find a bargainingobligation under these circumstances.In the instant case, however, Respondent's decisionto shut down the Redmond sawmill department ema-nated solely from the insufficient supply of pine tim-ber which existed in the immediate area. The Boarddoes not require an employer to bargain over the clos-ing of an operation in situations, such as here, wherethe decision is predicated on economic factors socompelling that bargaining could not alter them.6Asthe availability of a limited natural resource is clearlybeyond the control of either party, we conclude thatRespondent's decision to terminate the Redmondsawmill operation resulted from an economic condi-tion which would have rendered bargaining pointlessdespite any good-faith effort by Respondent to reachaccomodation. We do not see any useful purpose tobe derived from requiring Respondent to perform afutile act. In our opinion, Respondent fulfilled its ob-ligation to the Union by bargaining over the effects ofthis decision.Accordingly, for the reasons set forth above, weshall dismiss the complaint in this proceeding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.MEMBER MURPHY, dissenting:My colleagues find that Respondent was not obli-gated to bargain over a decision to close its Redmond4See, e.g., Roman Cuatholic Diocese of Brooklyn. Henrv M Hald Associ-ation. Bishop for Central Catholic High School. 236 NLRB I (1978); Brock-*,av Motor Trucks Diision of Mack Trucks, Inc., 230 NLRB 1002 (1977);O:ark Trailers, Incorporated, and/or Hutro Equipment (Cormpans and/orMohilefreeze Companr. Inc.. 161 NLRB 561 (1966); inn-Diric Stores. Inc..147 NLRB 788 (196415 'inn-Divie Stores, Inc.. supra at 789.Sucesion lOrio AMercado E Hijos d/h-a Central Rufina. 161 NLRB 69611966) (subcontracted sugar cane grinding operations because of severe me-chanical difficulties).477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsawmill department because they "do not see anyuseful purpose to be derived from requiring Respon-dent to perform a futile act." Such a conclusion is farremoved from the actual facts here. It suggestsstrongly that the Board majority has now decided tobase its determination as to Respondent's bargainingobligation on whether they believe that there is likelyto be any change in the position of the employer-noton whether there could be any change. In doing so mycolleagues have interjected themselves directly intothe bargaining process-something the Board haspreviously consistently refused to do.7Here Respondent is shutting down the sawmill be-cause of a long-term concern, based on a number offactors, about the continued economic feasibility ofoperating the plant. While refusing to bargain, Re-spondent explained to the Union that there was alimited supply of the size and specie of timber (largePonderosa pine logs) that the sawmill was designed tomanufacture. Respondent also pointed out thatamong factors that contributed to its conclusion thatit would be unable to obtain a satisfactory supply of? The Board is thus once again intruding itself into an area which is out-side the statutory junsdiction assigned to it by Congress, and is therebylegislating rather than adjudicating. See, e.g., my separate opinions in Ma-chinists Local 1327, International Association of Machinists and AerospaceWorkers, AFL- CIO. District Lodge 115 (Dalmo Victor), 231 NLRB 719, 725(1977), enforcement denied on same grounds as her dissent 608 F.2d 1219(9th Cir. 1979); Westinghouse Electric Corporation, 239 NLRB 106 (1978);The East Dayton Tool and Die Co., 239 NLRB 141 (1978); White FarmEquipment Company, a Subsidiary of White Motor Corporation, 242 NLRB1373 (1979); Safeway Stores, Incorporated, 240 NLRB 836 (1979); PuertoRico Food Products Corp., Tradewinds Foods, Inc. and Island Can Corp., 242NLRB 899 (1979); Belcher Towing Company, 238 NLRB 446 (1978).this timber was the impact of preservationists groups,wilderness groups, and some alleged "conservationgroups," and the anticipated supply required by com-peting sawmills and other related and timber depen-dent organization in the area. Therefore, Respondentdid not believe it would be able to grow or buy enoughsuitable pine timber to continue to operate its Red-mond sawmill. Respondent noted there was moresawmill capacity in the area than there was availablesupply.An examination of these facts can only lead to theconclusion that Respondent had made a decisionbased on a long-term factors to shut down the saw-mill. There is nothing in these facts which in anywaysuggests that alternatives were not available. Thus,there was no showing that it was impossible for Re-spondent to extend the date of closing, to reduce thelevel of the curtailment to only a partial closing, tochange its relationships with the Union so as to beable to compete with other sawmills for the limitedtimber available, or any combination of these orother proposals. Without explaining why the Unionwas not in a position to offer such alternatives, mycolleagues simply permit Respondent to cut off thebargaining process. Such a result is unconscionable.See, e.g., Brockway Motor Trucks, Division of MackTrucks, Inc., 230 NLRB 1002 (1977); First NationalMaintenance Corp., 242 NLRB 462 (1979).I find that Respondent violated Section 8(a)(5) and(1) by refusing to bargain as to the decision to shutdown the Redmond sawmill, and I dissent from mycolleagues' refusal to do so.478